In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1807

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

T OMMY C. C OX,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 06 CR 925—Samuel Der-Yeghiayan, Judge.



   A RGUED F EBRUARY 24, 2009—D ECIDED A UGUST 18, 2009




 Before R OVNER, W OOD , and SYKES, Circuit Judges.
  W OOD , Circuit Judge. Tommy Cox was convicted of
one count of knowingly transporting an individual
under the age of 18 in interstate commerce with intent
that the individual engage in prostitution, in violation
of 18 U.S.C. § 2423(a), and one count of knowingly per-
suading, inducing, enticing, or coercing an individual to
travel in interstate commerce to engage in prostitution,
in violation of 18 U.S.C. § 2422(a). In addition, Cox
2                                               No. 08-1807

pleaded guilty prior to his trial to two counts of credit
card fraud, in violation of 18 U.S.C. § 1029(a)(3). Cox
now appeals. He asserts that the district court erred
when it did not require the Government to prove for
purposes of the § 2423(a) charge that Cox knew that the
person he transported was under the age of 18. He
also accuses the court of abusing its discretion by ad-
mitting evidence of his credit card fraud into the trial
on the transportation conduct. We conclude that the
district court correctly ruled that the Government need
not prove in a prosecution under 18 U.S.C. § 2423(a) that
the defendant knew that the person being transported
was under the age of 18. Nor did the court abuse its
discretion by admitting the evidence of Cox’s credit card
fraud into the trial on the 18 U.S.C. §§ 2423(a) and 2422(a)
violations. We therefore affirm.


                             I
  On January 31, 2006, an employee of Expedia, the
online travel company, contacted United States Secret
Service Agent James Sams to report an unauthorized use
of a credit card to rent hotel rooms at the Hyatt
Regency Hotel in Chicago, Illinois. The rooms had been
rented under the name of Andre Oby. By the time Agent
Sams arrived at the hotel, Chicago police officers had
detained Cox and removed a handful of credit cards
from his possession: a Wachovia Visa Bucks card in the
name of Carnell Johnson, an e-Trade debit card in the
name of Tony M. Cox, a Western Union Mastercard in
the name of Tommy Cox, and an Illinois I.D. card in the
No. 08-1807                                             3

name of Andre Oby. The police also seized a notebook
with a number of names, addresses, and credit card
numbers; the notebook included information about
Andre Oby. Finally, the police found printouts of emails
with credit card numbers on them; these were hidden
between the mattress and frame of the bed in one of
the hotel rooms.
  Later investigations revealed that Cox was associated
with a boy named Quantan Champion. At trial, Champion
testified that he first met Cox on a telephone party line
during 2005, when Champion was 16 years old. Later,
Champion met Cox in person at a hotel party in Chi-
cago. There Cox told him that he could make a lot of
money as a prostitute; Cox volunteered to find customers
for him. Champion testified that he “went along with it”
because he had no money. Cox took nude and semi-nude
pictures of Champion, decided how much Champion
would charge for different sexual acts, and posted the
pictures and prices on various internet websites. Champion
said that if a person was interested in his services, the
potential customer would contact Cox on his cell phone,
and Cox would inform the customer of the location
of the meeting, the services to be provided, and the
amount to be charged. Champion testified that he
engaged in the sexual services that he and Cox dis-
cussed and that he spilt the proceeds with Cox 50/50.
Cox prostituted him on a daily basis during 2005 and 2006.
 In the spring or early summer of 2006, Cox moved from
Chicago to Atlanta. Initially, Cox did not take Champion
with him. But later that fall, Cox returned to Chicago,
4                                             No. 08-1807

found Champion, and took him back to Atlanta. Champion
testified that Cox continued to prostitute him in Atlanta,
with Cox advertising Champion’s services and prices,
and arranging meetings just as he had in Chicago. Cham-
pion eventually returned to Chicago and spurned Cox’s
repeated attempts to get him to come back to Atlanta.
After returning from Atlanta, Champion never prosti-
tuted himself again.
  Following Cox’s arrest, a grand jury issued a four-count
indictment against him. Count I charged Cox with trans-
porting a minor in interstate commerce with the intent
that the minor engage in prostitution, in violation of
18 U.S.C. § 2423(a), and Count II charged Cox with per-
suading, inducing, enticing, or coercing an individual to
travel in interstate commerce to engage in prostitution,
in violation of 18 U.S.C. § 2422(a). Counts III and IV
charged Cox with violating 18 U.S.C. § 1029(a)(3), based
on his possession and use of credit cards and account
numbers on or about January 15, 2006, and January 26,
2006. On October 23, 2007, Cox pleaded guilty to the
credit card counts. The Government then filed two
motions in limine. In the first, the Government sought a
ruling that it did not have to prove that Cox knew that
Champion was a minor in order to obtain a conviction
under 18 U.S.C. § 2423(a). The second motion asked the
court to rule that evidence of Cox’s credit card fraud
was admissible in the trial of Counts I and II because
the credit card evidence was “inextricably intertwined”
with the evidence of Cox’s enticement and transporta-
tion of Champion.
No. 08-1807                                              5

  On October 31, 2007, the district court granted both of
the Government’s motions. The court concluded that 18
U.S.C. § 2423(a) does not require the Government to
prove that a defendant knew that the victim was under
the age of 18. It also held that the evidence relating to
Cox’s credit card fraud was admissible in the trial of
his enticement and transportation activity because it
was, as the Government argued, inextricably intertwined
with the offense conduct, and because its probative
value was not substantially outweighed by the danger
of unfair prejudice. The court denied Cox’s motion to
reconsider on November 5, 2007, and on November 8,
the jury returned a verdict of guilty on Counts I and II.


                            II
   Before turning to the merits of Cox’s appeal, we need
to address a matter that arose immediately before oral
argument. On February 19, 2009, Cox, acting pro se, filed
a document entitled “motion to file supplemental
brief.” The motion questioned the adequacy of the repre-
sentation that his appointed counsel, Bradley Weiden-
hammer, was furnishing. Cox questioned Weidenhammer’s
decision not to file a supplemental brief challenging Cox’s
sentence as unreasonable. We denied Cox’s pro se motion.
On the eve of oral argument, Weidenhammer learned of
Cox’s motion and filed an emergency motion to delay
the argument, which we also denied. At the start of oral
argument Weidenhammer told us that there might be a
conflict between him and Cox and then moved on to the
merits of his argument. Shortly after oral argument, Cox
filed a pro se motion to substitute counsel, which was
6                                                 No. 08-1807

withdrawn two days later in another motion written by
Weidenhammer. According to this most recent motion,
any issue between Cox and Weidenhammer was the
result of a misunderstanding that had been resolved to
Cox’s satisfaction.
   For the sake of thoroughness, however, it bears men-
tioning that we see no reason to relieve Weiden-
hammer from this case. Cox has no right to raise sub-
stantive issues while he is represented, and he is foolish
if he thinks that he ought to complain about constitu-
tional ineffectiveness of counsel on direct appeal. Without
reaching any issue related to the adequacy of Cox’s
representation, it is clear to us that nothing in Cox’s
initial pro se filing, strictly from the point of view of legal
ethics, compels Weidenhammer to do any more than
bring this issue to the court’s attention, which he has
done. Weidenhammer has abided by rules governing
communication with his client, N. D. IL. R. 83.51.4, the
manner in which strategic decisions should be made,
Rule 83.51.2, and termination of the attorney client rela-
tionship, Rule 83.51.16, and he has adhered to the spirit
of the rule calling for candor before a tribunal,
Rule 83.53.3. We see no conflict that requires him to step
aside.


                              A
   Turning to the arguments that are properly before us, the
first issue is Cox’s assertion that § 2423(a) requires the
Government to prove that a defendant knew that the
victim was under the age of 18. Section 2423(a) reads as
follows:
No. 08-1807                                                   7

    A person who knowingly transports an individual
    who has not attained the age of 18 years in interstate
    or foreign commerce, or in any commonwealth, terri-
    tory or possession of the United States, with intent
    that the individual engage in prostitution, or in any
    sexual activity for which any person can be charged
    with a criminal offense, shall be fined under this
    title and imprisoned not less than 10 years or for life.
18 U.S.C. § 2423(a). Cox argues that the plain language
of the statute makes knowledge of the transportee’s age
an element of the offense, because the adverb “know-
ingly” modifies not only the transitive verb “transports”
but also the verb’s direct object. Therefore, according
to Cox, “knowingly” also reaches the object of the
phrase, “an individual who has not attained the age of
18 years.”
  While the question whether knowledge of a victim’s
minor status is an element of the § 2423(a) offense is a
question of first impression for this court, at least four
of our sister circuits have faced this issue and all have
held that it is not. See United States v. Jones, 471 F.3d
535, 538-39 (4th Cir. 2006); United States v. Griffith, 284 F.3d
338, 350-51 (2d Cir. 2002); United States v. Taylor, 239 F.3d
994, 996 (9th Cir. 2001); United States v. Hamilton, 456 F.2d
171, 173 (3d Cir. 1972). Today we join the Second, Third,
Fourth, and Ninth Circuits and hold that § 2423(a)
does not require that the Government prove that a defen-
dant knew his victim was a minor. Despite Cox’s gram-
matical arguments, in our view the most natural reading
of § 2423(a) is that the adverb “knowingly” modifies only
8                                              No. 08-1807

the verb “transports” and does not extend to the victim’s
minor status. To adopt Cox’s argument would mean
that we would have to read the adverb “knowingly” to
modify not only the verb “transports” but also the
noun and the dependent clause. As the Fourth Circuit
noted, this would be a grammatically absurd result.
Jones, 471 F.3d at 539.
  Cox argues that a reading that does not apply “know-
ingly” to the minor status of the victim renders the pres-
ence of the word “knowingly” redundant. When we
examine the related provision of 18 U.S.C. § 2421, how-
ever, we can see that this argument does not work.
Section 2421 is entitled “Transportation generally” and
says:
    Whoever knowingly transports any individual in
    interstate or foreign commerce . . . with intent that
    such individual engage in prostitution, or in any
    sexual activity for which any person can be charged
    with a criminal offense, or attempts to do so, shall be
    fined under this title or imprisoned not more than
    10 years, or both.
18 U.S.C. § 2421. Section 2421 is virtually identical to
§ 2423(a) but for the age element in the latter and the
limit on terms of imprisonment under the former. The
only reasonable reading of § 2421 is one under which
the adverb “knowingly” acts only on the verb “transports”
and not on the noun “individual.” There is no good
reason to read § 2423(a) differently. And § 2421 puts to
rest any argument that the word “knowingly” is
redundant unless it reaches the dependent clause in
No. 08-1807                                              9

§ 2423(a). See Jones, 471 F.3d at 539. Given that § 2421
already makes it unlawful to transport any individual
in interstate commerce for the purpose of prostitution,
the best reading of § 2423(a) is that the inclusion of
age was intended to create an aggravating factor for
penological purposes, in order to provide greater pro-
tection against the sexual exploitation of minors. Taylor,
239 F.3d at 997.
  That the illicit conduct in § 2423(a) is already unlawful
under § 2421 is what distinguishes the Supreme
Court’s holding in United States v. X-Citement Video, Inc.,
513 U.S. 64 (1994). In X-Citement Video, the Court
held that 18 U.S.C. § 2252, which prohibits knowingly
transporting, shipping, receiving, distributing, or repro-
ducing a visual depiction of a minor engaging in
sexually explicit conduct, contains a scienter require-
ment for age given that “the age of the performers is the
crucial element separating legal innocence from
wrongful conduct.” 513 U.S. at 72-73. Here, however, the
conduct prohibited by § 2423(a) is already unlawful
under § 2421, and a defendant is “already on notice that
he is committing a crime when he transports an
individual of any age in interstate commerce for the
purpose of prostitution.” Griffith, 284 F.3d at 351. Since
the Court’s decision in X-Citement Video was directed at
“awareness of the elements that define circumstances
upon which criminality turns,” Jones, 471 F.3d at 541
(internal quotation marks omitted), and since age
in § 2423(a) is not a factor that distinguishes criminal
behavior from innocent conduct (as it was in the statute
at issue in X-Citement Video), § 2423(a) is best read as
10                                                 No. 08-1807

imposing a greater penalty on those persons who
transport underage victims in interstate commerce for
the purpose of prostitution.
  This reading is consistent with congressional intent
that minors need special protection against sexual ex-
ploitation. See Taylor, 239 F.3d at 997 (citing H.R. R EP. N O .
105-557 (1998), as reprinted in 1998 U.S.C.C.A.N. 678). It
seems implausible that Congress would want it to be
harder to prove a violation of § 2423(a) than of § 2421,
when the purpose of the former provision is to pro-
vide heightened protection for minors against sexual ex-
ploitation. See Jones, 471 F.3d at 539. This reading of
§ 2423(a) is also consistent with our recognition that a
statutory mens rea requirement does not necessarily
apply even to each element of an offense. For example,
we have held that the Government need not prove that
the defendant knew her victim was a minor in order to
obtain a conviction under 21 U.S.C. § 861(a)(1). United
States v. Frazier, 213 F.3d 409, 418-19 (7th Cir. 2000). Simi-
larly, we have held that for purposes of § 3B1.4 of the
Sentencing Guidelines, the Government is not required
to prove a defendant’s knowledge of a minor’s age. See
United States v. Ceballos, 302 F.3d 679, 698 (7th Cir. 2002).
  We are aware that the Supreme Court has recently said
that, as a matter of English grammar and criminal
statutory interpretation, “ ‘knowingly’ is naturally read as
applying to all the subsequently listed elements of the
crime.” Flores-Figueroa v. United States, 129 S. Ct. 1886, 1890-
91 (2009). Facing a grammatical construction similar to
that which we consider here, the Court concluded that
No. 08-1807                                               11

“listeners in most contexts assume that an adverb (such
as knowingly) that modifies the transitive verb tells the
listener how the subject performed the entire action,
including the object as set forth in the sentence.” Id. at
1890. Accordingly, the Court held that to be sentenced
under 18 U.S.C. § 1028A(a)(1), which applies to a
person who (while committing other enumerated crimes)
“knowingly transfers, possesses, or uses, without lawful
authority, a means of identification of another person,” a
person must have known that the “means of identifica-
tion” they possessed belonged to “another person.” Flores-
Figueroa, 129 S. Ct. at 1888. But the Court did not
establish a rule for all circumstances, and Flores-Figueroa
does not compel an interpretation of § 2423(a) different
from the one that we describe above. The Flores-Figueroa
Court made clear, pointing to a concurring opinion by
Justice Alito, that “the inquiry into a sentence’s meaning
is a contextual one,” and that a “special context” might
call for a different statutory interpretation. Id. at 1891.
Indeed, Justice Alito’s concurring opinion pointed to
those decisions of the courts of appeals that have inter-
preted § 2423(a) not to require knowledge of the victim’s
age as a context in which departure from the Court’s
holding in Flores-Figueroa might be appropriate. Id. at 1895-
96 (Alito, J., concurring). We read the Court’s decision
in Flores-Figueroa as consistent with, and perhaps calling
for, the interpretation of § 2423(a) that we settle on here.
  We conclude, therefore, that the district court correctly
held that for purposes § 2423(a) the Government need
not prove that Cox knew that Champion was a minor.
12                                               No. 08-1807

                              B
  Cox next argues that the district court abused its dis-
cretion by admitting at trial evidence of his credit card
fraud—that is, the conduct charged under Counts III
and IV of the indictment to which he had pleaded
guilty. The court concluded that this was not inad-
missible “other crimes” evidence under F ED . R.
E VID. 404(b).
  Rule 404(b) begins with the general statement that
“[e]vidence of other crimes, wrongs, or acts is not ad-
missible to prove the character of a person in order to
show action in conformity therewith.” This court has
long held that Rule 404(b) aims to guard against the use
of prior bad acts to show general bad character, because
that kind of evidence would tend to inflict more
unfair prejudice than provide truthful information.
United States v. Senffner, 280 F.3d 755, 764 (7th Cir. 2002).
For that reason, we have consistently held that evidence
of acts that are closely related to the crime for which a
defendant is on trial is different. That kind of evidence
is admissible, as long as the relation is close enough to
satisfy the general relevancy standards of Rule 401
and there is no other reason to exclude it (including
under Rule 403, because the prejudicial effects outweigh
the probative value). Cases speak awkwardly of evidence
that is “inextricably intertwined” with the charged crime,
but what they really mean is that the evidence is relevant
and is not being used solely to prove “the character of a
person in order to show action in conformity therewith.”
Rule 404(b). If prior bad acts are relevant for other reasons,
No. 08-1807                                                13

such as a tendency to “complete the story of the crime on
trial; . . . or they are so blended or connected that
they incidentally involve, explain the circumstances
surrounding, or tend to prove any element of, the
charged crime,” Senffner, 280 F.3d at 764, the evidence
is not excludable under Rule 404(b).
  The core of Cox’s argument is that the evidence of his
credit card fraud had nothing to do with his transportation
crime; instead, he says, it was “gratuitous, tangential . . .,
used by the government for no purpose other than to
characterize Mr. Cox as a criminal.” We are unpersuaded.
Cox’s theory of defense was that he was not a pimp, as
the Government had charged. To support that theory,
he argued that he had little or no money, which he ap-
parently thought indicated that he could not be a pimp.
Cox’s attorney at trial announced in his opening that
    Tommy did not have big bank accounts full of money.
    Tommy did not drive a fancy car. In fact, I don’t think
    he had a car. Tommy did not wear a fur coat and a
    big fur hat. Tommy was broke. Tommy at times was
    evicted from his home and so he had to live with his
    mom or a friend. Please picture in your mind that
    lifestyle.
Evidence of Cox’s credit card fraud was essential for
the Government both to rebut Cox’s defense and to
buttress its theory that Cox was a pimp who hosted hotel
“parties” for the purpose of prostitution. The evidence
showed that Cox had the means to pay for the hotel
gatherings at which he promoted his prostitution
business and, specifically, Champion’s services. The
14                                             No. 08-1807

credit card fraud was an essential part of his overall
scheme, as was his transportation of Champion to
continue the business in Atlanta. We conclude that the
district court did not abuse its discretion by admitting
the evidence.
 The judgment of the district court is therefore A FFIRMED.




                          8-18-09